Case 19-34054-sgj11 Doc 1971 Filed 03/04/21             Entered 03/04/21 17:04:18         Page 1 of 14




 Douglas S. Draper, La. Bar No. 5073
 ddraper@hellerdraper.com
 Leslie A. Collins, La. Bar No. 14891
 lcollins@hellerdraper.com
 Greta M. Brouphy, La. Bar No. 26216
 gbrouphy@hellerdraper.com
 Heller, Draper & Horn, L.L.C.
 650 Poydras Street, Suite 2500
 New Orleans, LA 70130
 Telephone: (504) 299-3300
 Fax: (504) 299-3399
 Attorneys for The Dugaboy Investment Trust and Get Good Trust

                      UNITED STATES BANKRUPTCY COURT FOR THE
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 IN RE:                                                 *               Chapter 11
                                                        *
                                                        *               Case No. 19-34054sgj11
 HIGHLAND CAPITAL MANAGEMENT, L.P.                      *
                                                        *
                Debtor                                  *


                  JOINDER TO MOTIONS FOR STAY PENDING APPEAL
                     OF THE COURT’S ORDER CONFIRMING THE
                         DEBTOR’S FIFTH AMENDED PLAN

          Now into Court, through undersigned counsel, come The Dugaboy Investment Trust and

 Get Good Trust (“Movers”) who hereby submit this Joinder to Motions for Stay Pending Appeal of

 the Court’s Order Confirming the Debtor’s Fifth Amended Plan (“Joinder”), and respectfully represent as

 follows:

                                          Notice of Joinder

          1.    The Dugaboy Investment Trust and Get Good Trust hereby join and adopt all

 assertions as stated in the following:

                a.       Emergency Motion of the Advisors for Stay Pending Appeal of the

          Confirmation Order, and Brief in Support thereof filed on February 28, 2021 (Dkt.

 {00375210-8}

                                                   1
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21               Entered 03/04/21 17:04:18        Page 2 of 14




          #1955) filed by Highland Capital Management Fund Advisors, L.P. and NexPoint

          Advisors, L.P.; and

                   b.      Motion for Stay Pending Appeal of the Court’s Order Confirming the

          Debtor’s Fifth Amended Plan filed on March 3, 2021 (Dkt. #1967) filed by Highland

          Income Fund, NexPoint Strategic Opportunities Fund, Highland Global Allocation Fund,

          and NexPoint Capital, Inc.

 (collectively, “Motions for Stay”).

          2.       Further, to the extent any other parties seek the relief requested in the Motions for

 Stay subsequent to filing this Joinder, The Dugaboy Investment Trust and Get Good Trust shall

 support the relief requested in the subsequent filing.

          3.       In addition to the reasons set forth in the Motions for Stay, Movers believe that a

 stay is warranted based upon the following:

                a. Success on the Merits -

                        i. The Court, in confirming the Debtor’s Plan, distinguished 5th Circuit case

                           law (In Re Pacific Lumber, 584 F.3d 229 (5th Cir 2009) regarding the

                           release and exculpation provisions set forth in the Plan. Movers believe

                           the 5th Circuit’s decision in Securities and Exchange Commission v.

                           Stanford International Bank, Ltd., No. 17-10663 (5th Cir. 2019) (copy

                           attached) is the latest expression by the 5th Circuit that such release and

                           exculpation provisions are not permissible as a matter of law. Judge Jones

                           in Stanford stated:

                           “The prohibition on enjoining unrelated, third party claims without the
                           third parties’ consent does not depend on the Bankruptcy Code, but it is a
                           maxim of law not abrogated by the district court’s equitable power to
                           fashion ancillary relief measures.”

 {00375210-8}

                                                     2
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21             Entered 03/04/21 17:04:18        Page 3 of 14




                   The Stanford decision rendered some ten (10) years after In re Pacific Lumber

          reaffirms the 5th Circuit’s bright line prohibition concerning release and exculpation

          provisions and that, notwithstanding the equitable powers of District and Bankruptcy

          Courts, such provisions are not permissible as a matter of law.

                b. Public Policy -

                   The other issue raised by Movers is the issue relative to the unfair discrimination

          contained in the Plan. As a policy matter, absent a clear directive by the 5th Circuit that

          the language in 11 U.S.C. § 1129(b) means something other than prohibiting unfair

          discrimination, this Court should suspend the effect of the Plan that discriminates against

          the Class 8 creditors.

          WHEREFORE, based upon the foregoing Joinder to Motions for Stay Pending Appeal

 of the Court’s Order Confirming the Debtor’s Fifth Amended Plan, The Dugaboy Investment

 Trust and Get Good Trust assert a stay of the Confirmation Order is justified under each of the

 applicable factors for a stay pending appeal. Therefore, The Dugaboy Investment Trust and Get

 Good Trust pray that this Court grant a stay of the Confirmation Order with respect to such

 provisions pending appeal and for all other relief that is just and equitable.

 March 4, 2021

                                                        /s/Douglas S. Draper.
                                                        Douglas S. Draper, La. Bar No. 5073
                                                        ddraper@hellerdraper.com
                                                        Leslie A. Collins, La. Bar No. 14891
                                                        lcollins@hellerdraper.com
                                                        Greta M. Brouphy, La. Bar No. 26216
                                                        gbrouphy@hellerdraper.com
                                                        Heller, Draper & Horn, L.L.C.
                                                        650 Poydras Street, Suite 2500
                                                        New Orleans, LA 70130
                                                        Telephone: (504) 299-3300

 {00375210-8}

                                                    3
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21           Entered 03/04/21 17:04:18        Page 4 of 14




                                                      Fax: (504) 299-3399
                                                      Attorneys for The Dugaboy Investment Trust
                                                      and Get Good Trust


                                 CERTIFICATE OF SERVICE

        I, Douglas S. Draper, certify that on March 4, 2021, a copy of the above and foregoing
 Joinder to Motions for Stay Pending Appeal of the Court’s Order Confirming the Debtor’s Fifth
 Amended Plan has been served electronically to all parties entitled to receive electronic notice in
 this matter through the Court’s ECF system as follows:

     •    David G. Adams david.g.adams@usdoj.gov,
          southwestern.taxcivil@usdoj.gov;dolores.c.lopez@usdoj.gov
     •    Amy K. Anderson aanderson@joneswalker.com, lfields@joneswalker.com;amy-
          anderson-9331@ecf.pacerpro.com
     •    Zachery Z. Annable zannable@haywardfirm.com
     •    Bryan C. Assink bryan.assink@bondsellis.com
     •    Asif Attarwala asif.attarwala@lw.com
     •    Joseph E. Bain JBain@joneswalker.com, kvrana@joneswalker.com;joseph-bain-
          8368@ecf.pacerpro.com;msalinas@joneswalker.com
     •    Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
     •    Sean M. Beach bankfilings@ycst.com, sbeach@ycst.com
     •    Paul Richard Bessette pbessette@KSLAW.com,
          ccisneros@kslaw.com;jworsham@kslaw.com;kbryan@kslaw.com;jcarvalho@kslaw.com
          ;rmatsumura@kslaw.com
     •    John Y. Bonds john@bondsellis.com
     •    Larry R. Boyd lboyd@abernathy-law.com, ljameson@abernathy-law.com
     •    Jason S. Brookner jbrookner@grayreed.com,
          lwebb@grayreed.com;acarson@grayreed.com;cpatterson@grayreed.com
     •    Greta M. Brouphy gbrouphy@hellerdraper.com,
          dhepting@hellerdraper.com;vgamble@hellerdraper.com
     •    M. David Bryant dbryant@dykema.com, csmith@dykema.com
     •    Candice Marie Carson Candice.Carson@butlersnow.com
     •    Annmarie Antoniette Chiarello achiarello@winstead.com
     •    Shawn M. Christianson schristianson@buchalter.com, cmcintire@buchalter.com
     •    James Robertson Clarke robbie.clarke@bondsellis.com
     •    Matthew A. Clemente mclemente@sidley.com, matthew-clemente-
          8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russel
          l@sidley.com;dtwomey@sidley.com
     •    Megan F. Clontz mclontz@spencerfane.com, lvargas@spencerfane.com
     •    Andrew Clubok andrew.clubok@lw.com
     •    Leslie A. Collins lcollins@hellerdraper.com
     •    David Grant Crooks dcrooks@foxrothschild.com,
          etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfr
          ey@foxrothschild.com

 {00375210-8}

                                                 4
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21       Entered 03/04/21 17:04:18    Page 5 of 14




     •    Gregory V. Demo gdemo@pszjlaw.com,
          jo'neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com;ikharasch@pszjlaw.com
          ;jmorris@pszjlaw.com;jpomerantz@pszjlaw.com;hwinograd@pszjlaw.com;kyee@pszjla
          w.com;lsc@pszjlaw.com
     •    Casey William Doherty casey.doherty@paulhastings.com
     •    Douglas S. Draper ddraper@hellerdraper.com,
          dhepting@hellerdraper.com;vgamble@hellerdraper.com
     •    Lauren Kessler Drawhorn lauren.drawhorn@wickphillips.com,
          samantha.tandy@wickphillips.com
     •    Vickie L. Driver Vickie.Driver@crowedunlevy.com,
          crissie.stephenson@crowedunlevy.com;seth.sloan@crowedunlevy.com;elisa.weaver@cr
          owedunlevy.com;ecf@crowedunlevy.com
     •    Jonathan T. Edwards jonathan.edwards@alston.com
     •    Jason Alexander Enright jenright@winstead.com
     •    Robert Joel Feinstein rfeinstein@pszjlaw.com
     •    Matthew Gold courts@argopartners.net
     •    Bojan Guzina bguzina@sidley.com
     •    Thomas G. Haskins thaskins@btlaw.com
     •    Melissa S. Hayward MHayward@HaywardFirm.com, mholmes@HaywardFirm.com
     •    Michael Scott Held mheld@jw.com, lcrumble@jw.com
     •    Gregory Getty Hesse ghesse@HuntonAK.com,
          amckenzie@HuntonAK.com;tcanada@HuntonAK.com;creeves@HuntonAK.com
     •    Juliana Hoffman jhoffman@sidley.com, txefilingnotice@sidley.com;julianna-
          hoffman-8287@ecf.pacerpro.com
     •    A. Lee Hogewood lee.hogewood@klgates.com,
          haley.fields@klgates.com;matthew.houston@klgates.com;mary-
          beth.pearson@klgates.com;litigation.docketing@klgates.com;Emily.mather@klgates.co
          m;Artoush.varshosaz@klgates.com
     •    Warren Horn whorn@hellerdraper.com,
          dhepting@hellerdraper.com;vgamble@hellerdraper.com
     •    John J. Kane jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com
     •    Jason Patrick Kathman jkathman@spencerfane.com,
          gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com
     •    Edwin Paul Keiffer pkeiffer@romclaw.com, bwallace@romclaw.com
     •    Jeffrey Kurtzman kurtzman@kurtzmansteady.com
     •    Phillip L. Lamberson plamberson@winstead.com
     •    Lisa L. Lambert lisa.l.lambert@usdoj.gov
     •    Paul M. Lopez bankruptcy@abernathy-law.com
     •    Faheem A. Mahmooth mahmooth.faheem@pbgc.gov, efile@pbgc.gov
     •    Ryan E. Manns ryan.manns@nortonrosefulbright.com
     •    Thomas M. Melsheimer tmelsheimer@winston.com, tom-melsheimer-
          7823@ecf.pacerpro.com
     •    Paige Holden Montgomery pmontgomery@sidley.com,
          txefilingnotice@sidley.com;paige-montgomery-
          7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnotice@sid
          ley.com

 {00375210-8}

                                              5
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21       Entered 03/04/21 17:04:18    Page 6 of 14




     •    J. Seth Moore smoore@ctstlaw.com, jsteele@ctstlaw.com
     •    John A. Morris jmorris@pszjlaw.com
     •    Edmon L. Morton emorton@ycst.com
     •    Holland N. O'Neil honeil@foley.com,
          jcharrison@foley.com;acordero@foley.com;holly-holland-oneil-3540@ecf.pacerpro.com
     •    Rakhee V. Patel rpatel@winstead.com,
          dgalindo@winstead.com;achiarello@winstead.com
     •    Charles Martin Persons cpersons@sidley.com
     •    Mark A. Platt mplatt@fbtlaw.com, aortiz@fbtlaw.com
     •    Jeffrey Nathan Pomerantz jpomerantz@pszjlaw.com
     •    Kimberly A. Posin kim.posin@lw.com, colleen.rico@lw.com
     •    Jeff P. Prostok jprostok@forsheyprostok.com,
          lbreedlove@forsheyprostok.com;calendar@forsheyprostok.com;calendar_0573@ecf.cour
          tdrive.com;jprostok@ecf.courtdrive.com
     •    Linda D. Reece lreece@pbfcm.com
     •    Penny Packard Reid preid@sidley.com, txefilingnotice@sidley.com;penny-reid-
          4098@ecf.pacerpro.com;ncade@sidley.com
     •    Suzanne K. Rosen srosen@forsheyprostok.com,
          lbreedlove@forsheyprostok.com;calendar@forsheyprostok.com;srosen@ecf.courtdrive.c
          om;calendar_0573@ecf.courtdrive.com
     •    Davor Rukavina drukavina@munsch.com
     •    Amanda Melanie Rush asrush@jonesday.com
     •    Alyssa Russell alyssa.russell@sidley.com
     •    Douglas J. Schneller douglas.schneller@rimonlaw.com
     •    Brian Patrick Shaw shaw@roggedunngroup.com,
          cashion@roggedunngroup.com;jones@roggedunngroup.com
     •    Michelle E. Shriro mshriro@singerlevick.com,
          scotton@singerlevick.com;tguillory@singerlevick.com
     •    Nicole Skolnekovich nskolnekovich@hunton.com,
          plozano@huntonak.com;astowe@huntonak.com;creeves@huntonak.com
     •    Jared M. Slade jared.slade@alston.com
     •    Frances Anne Smith frances.smith@judithwross.com,
          michael.coulombe@judithwross.com
     •    Eric A. Soderlund eric.soderlund@judithwross.com
     •    Martin A. Sosland martin.sosland@butlersnow.com,
          ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com
     •    Laurie A. Spindler Laurie.Spindler@lgbs.com, Dora.Casiano-
          Perez@lgbs.com;dallas.bankruptcy@lgbs.com
     •    Jonathan D. Sundheimer jsundhimer@btlaw.com
     •    Kesha Tanabe kesha@tanabelaw.com
     •    Chad D. Timmons bankruptcy@abernathy-law.com
     •    Dennis M. Twomey dtwomey@sidley.com
     •    Basil A. Umari BUmari@dykema.com, pelliott@dykema.com
     •    United States Trustee ustpregion06.da.ecf@usdoj.gov
     •    Artoush Varshosaz artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
     •    Julian Preston Vasek jvasek@munsch.com

 {00375210-8}

                                              6
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21        Entered 03/04/21 17:04:18      Page 7 of 14




     •    Donna K. Webb donna.webb@usdoj.gov,
          brian.stoltz@usdoj.gov;CaseView.ECF@usdoj.gov;brooke.lewis@usdoj.gov
     •    Jaclyn C. Weissgerber bankfilings@ycst.com, jweissgerber@ycst.com
     •    Elizabeth Weller dallas.bankruptcy@publicans.com, dora.casiano-
          perez@lgbs.com;Melissa.palo@lgbs.com
     •    Daniel P. Winikka danw@lfdslaw.com,
          craigs@lfdslaw.com,dawnw@lfdslaw.com,ivys@lfdslaw.com
     •    Hayley R. Winograd hwinograd@pszjlaw.com
     •    Megan Young-John myoung-john@porterhedges.com

    I also caused same to be served on March 5, 2021, by Docusource via U.S. First Class Mail,
 postage prepaid upon the following parties:

 Paul N. Adkins
 11 Mount Emily Road #07-27
 Singapore, 228493

 American Express National Bank
 c/o Becket and Lee LLP
 PO Box 3001
 Malvern, PA 19355-0701

 James T. Bentley
 Schulte Roth & Zabel LLP
 919 Third Avenue
 New York, NY 10022

 Jeffrey E. Bjork
 LATHAM & WATKINS LLP
 355 South Grand Avenue, Ste. 100
 Los Angeles, CA 90071

 Jessica Boelter
 SIDLEY AUSTIN LLP
 787 Seventh Avenue
 New York, NY 10019

 Matthew G. Bouslog
 GIBSON, DUNN & CRUTCHER LLP
 3161 Michelson Drive
 Irvine, CA 92612

 William P. Bowden
 Ashby & Geddes, P.A.
 500 Delaware Avenue, 8th Floor
 P.O. Box 1150

 {00375210-8}

                                              7
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21   Entered 03/04/21 17:04:18   Page 8 of 14




 Wilmington, DE 19899

 Candace C. Carlyon
 CARLYON CICA CHTD.
 265 e. Warm Springs Road., Ste 107
 Las Vegas, NV 89119

 Joseph L. Christensen
 McCollom D'Emilio Smith Uebler LLC
 2751 Centerville Road, Suite 401
 Wilmington, DE 19808

 Louis J. Cisz
 Nixon Peabody LLP
 One Embarcadero Center, 32nd Fl
 San Francisco, CA 94111

 Kevin M. Coen
 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 1201 North Market Street, Suite 1600
 1000 North King Street
 Wilmington, DE 19801

 Debra A. Dandeneau
 Baker & McKenzie LLP
 425 5th Ave.
 New York, NY 10018

 Deloitte Tax LLP
 1111 Bagby Street, Ste. 4500
 Houston, TX 77002

 Mark. L. Desgrosseilliers
 Chipman, Brown, Cicero & Cole, LLP
 Hercules Plaza
 1313 North Market Street, Suite 5400
 Wilmington, DE 19801

 Development Specialists, Inc.
 333 South Grand Ave., Ste. 4070
 Los Angeles, CA 90071

 Fair Harbor Capital, LLC
 Ansonia Finance Station
 PO Box 237037
 New York, NY 10023

 {00375210-8}

                                         8
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21    Entered 03/04/21 17:04:18   Page 9 of 14




 Bojan Guzina
 Sidley Austin LLP
 One South Dearborn Street
 Chicago, IL 60603

 Emily M. Hahn
 Abernathy, Roeder, Boyd & Hullett, P.C.
 1700 Redbud Blvd. Ste. 300
 McKinney, TX 75069

 Hain Capital Group, LLC
 301 Route 17, 6th Floor
 Rutherford, NJ 07070

 Marc B. Hankin
 Jenner & Block LLP
 919 Third Avenue
 New York, NY 10022-3098

 Michelle Hartman
 Baker & McKenzie LLP
 1900 N. Pearl, Ste. 1500
 Dallas, TX 75201

 Hayward & Associates PLLC
 10501 N. Central Expwy., Ste 106
 Dallas, TX 75231

 William A. Hazeltine
 Sullivan Hazeltine Allinson LLC
 901 North Market Street
 Suite 1300
 Wilmington, DE 19801

 Kuan Huang
 Latham & Watkins LLP
 855 Third Avenue
 New York, NY 10022

 Ira D Kharasch
 10100 Santa Monica Boulevard
 13th Floor
 Los Angeles, CA 90067



 {00375210-8}

                                           9
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21      Entered 03/04/21 17:04:18   Page 10 of 14




  Marshall R. King
  GIBSON, DUNN & CRUTCHER LLP
  200 Park Avenue
  Suite 1400
  New York, NY 10066

  Alan J. Kornfeld
  Pachulski Stang Ziehl & Jones LLPL
  10100 Santa Monica Blvd., 13 Fl
  Los Angeles, CA 90067

  Kurtzman Carson Consultants LLC
  Attn: Drake Foster
  222 N. Pacific Coast Highway, 3rd Floor
  El Segundo, CA 90245

  Kurtzman Carson Consultants, LLC
  222 N. Pacific Coast Highway, Ste. 300
  El Segundo, CA 90245

  M. Natasha Labovitz
  Debevoise & Plimpton LLP
  919 Third Avenue
  New York, NY 10022

  Richard B. Levin
  Jenner & Block LLP
  919 Third Avenue
  New York, NY 10022-3098

  Maxim B Litvak
  Pachulski Stang Ziehl & Jones LLP
  150 California Street
  15th Floor
  San Francisco, CA 94111

  John E. Lucian
  Blank Rome LLP
  1201 N. Market Street, Sutie 800
  1000 North King Street
  Wilmington, DE 19801

  Lauren Macksoud
  1221 Avenue of the Americas
  New York, NY 10020-1089


  {00375210-8}

                                            10
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21   Entered 03/04/21 17:04:18   Page 11 of 14




  Mark M. Maloney
  King & Spalding LLP
  191 Peachtree St.
  Suite 4900
  Atlanta, GA 30303-1763

  Mark M. Maloney
  King & Spalding LLP
  1180 Peachtree Steet, NE
  Atlanta, GA 30309

  Terri L. Mascherin
  Jenner & Block LLP
  353 N. Clark Street
  Chicago, IL 60654-3456

  Patrick C. Maxcy
  DENTONS US LLP
  233 South Wacker Drive, Suite 5900
  Chicago, IL 60606-6361

  R. Stephen McNeill
  POTTER ANDERSON & CORROON LLP
  1313 North Market Street, 6th Fl
  Wilmington, DE 19801

  Mercer (US) Inc.
  155 N. Wacker Drive, Ste. 1500
  Chicago, IL 60606

  Michael J. Merchant
  RICHARDS, LAYTON & FINGER, P.A.
  one Rodney Square
  920 North King Street
  Wilmington, DE 19801

  Curtis S. Miller
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
  1201 North Market Street, Suite 1600
  1000 North King Street
  Wilmington, DE 19801




  {00375210-8}

                                         11
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21   Entered 03/04/21 17:04:18   Page 12 of 14




  Josef W. Mintz
  Blank Rome LLP
  1201 Market Street, Suite 800
  1000 North King Street
  Wilmington, DE 19801

  Joseph T. Moldovan
  MORRISON COHEN LLP
  909 Third Avenue
  New York, NY 10022

  Alan A. Moskowitz
  GIBSON, DUNN & CRUTCHER LLP
  200 Park Avenue
  New York, NY 10066

  Michael R. Nestor
  YOUNG CONAWAY STARGATT & TAYLOR, LL
  Rodney Square
  1000 North King Street
  Wilmington, DE 19801

  James E. O'Neill
  Pachulski Stang Ziehl & Jones LLP
  919 North Market Street, 17th Fl.
  Wilmington, DE 19801

  Tracy M. O'Steen
  CARLYON CICA CHTD.
  265 E. Warm Springs Road., Ste 107
  Las Vegas, NV 89119

  Jeffrey N. Pomerantz
  Pachulski Stang Ziehl & Jones LLP
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067

  Kathleen Preston
  Winston & Strawn LLP
  800 Capitol Street, Ste. 2400
  Houston, TX 77002

  Michael A. Rosenthal - DO NOT USE
  GIBSON, DUNN & CRUTCHER LLP
  200 Park Avenue
  New York, NY 10066

  {00375210-8}

                                         12
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21   Entered 03/04/21 17:04:18   Page 13 of 14




  Jeremy W. Ryan
  POTTER ANDERSON & CORROON LLP
  1313 North Market Street, 6th Fl
  Wilmington, DE 19801

  James P. Seery
  795 Columbus Ave., 12A
  New York, NY 10025

  Sally T. Siconolfi
  MORRISON COHEN LLP
  909 Third Avenue
  New York, NY 10022

  Sarah E. Silveira
  RICHARDS, LAYTON & FINGER, P.A.
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801

  D. Ryan Slaugh
  POTTER ANDERSON & CORROON LLP
  1313 North Market Street, 6th Fl
  Wilmington, DE 19801

  Tracy K. Stratford
  Jones Day
  North Point
  901 Lakeside Ave.
  Cleveland, OH 44114

  Daniel E. Stroik
  Debevoise & Plimpton LLP
  919 Third Avenue
  New York, NY 10022

  Sarah A. Tomkowiak
  Latham & Watkins LLP
  555 Eleventh Street, NW
  Suite 1000
  Washington, DC 20004-1304




  {00375210-8}

                                         13
Case 19-34054-sgj11 Doc 1971 Filed 03/04/21        Entered 03/04/21 17:04:18     Page 14 of 14




  Stephen G. Topetzes
  K&L Gates LLP
  1601 King St., N.W.
  Washington, DC 20006

  Thomas A. Uebler
  McCollom D'Emilio Smith Uebler LLC
  2751 Centerville Road, Suite 401
  Wilmington, DE 19808

  Michael L. Vild
  CROSS & SIMON, LLC
  1105 N. Market Street, Suite 901
  1000 North King Street
  Wilmington, DE 19801

  Elissa A. Wagner
  Pachulski Stang Ziehl & Jones LLP
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067-4003

  Erica S. Weisgerber
  Debevoise & Plimpton LLP
  919 Third Avenue
  New York, NY 10022

  Wilmer Cutler Pickering Hale and Dorr LLP
  60 State Street
  Boston, MA 02109

  James A. Wright
  K&L Gates LLP
  State Street Financial Center
  One Lincoln St.
  Boston, MA 02111

  Sean M. Young Conway Stargatt & Taylor, LLP
  Young Conway Stargatt & Taylor, LLP
  Rodney Square
  1000 North King Street
  Wilmington, DE 19801

                                                   /s/Douglas S. Draper.
                                                   Douglas S. Draper, La. Bar No. 5073



  {00375210-8}

                                              14
